                         IN THE UNITED STATES DISTRICT COURT
                                  I

                     FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                   WESTERN DMSION
                                   No. 7:20-CR-180-D


UNITED STATES OF AMERICA                        )
                                                )
                                                )
                v.                              )           ORDER
                                                )
MAURICE HEMINGWAY,                              )
                                                )
                          Defendant.            )


       ,Maurice Hemingway ("H~gway'' or "defendant''), appearing IKQ g, filed a motion for

copies of the preUminary hearing transcript, a motion for production of documents, motion for

disclosure ofK-9 records, a motion for the detention hearing transcript, and a motion for the grand

jury transcript. See [D.E. 28, 29, 30, 31, 36]. Defendant is represented by counsel. The motions

[D.E. 28, 29, 30, 31, 36] are DENIED. Defendant may consult with his counsel about the documents

that his counsel receives concerning his case.

       SO ORDERED. This jJ_ day of September, 2021.

                                            \
                                                       J     SC.DEVERill
                                                       United States District Judge




            Case 7:20-cr-00180-D Document 56 Filed 09/21/21 Page 1 of 1
